      Case 3:18-cr-00050-DCB-LGI Document 74 Filed 01/21/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION
UNITED STATES OF AMERICA                                            PLAINTIFF
VS.                                     CRIMINAL NO. 3:18-cr-50-DCB-LGI
BILAL HAMID LOVE                                                    DEFENDANT
                                      ORDER

      This matter is before the Court on Defendant Balil Hamid Love

(“Love”)’s Motion for Compassionate Release Under 18 U.S.C. §

3582(c)(1)(A)(i). [ECF No. 63]. Having read the Motion, response

thereto, memorandum in support, applicable statutory and case law,

and being otherwise fully informed in the premises, the Court finds

as follows:

                                    Background

      On October 16, 2018, Love entered a plea of guilty to, and

was convicted of, importing a mixture or substance containing AB-

PINACA, a Schedule I controlled substance, in violation of 21

U.S.C. § 952 and Title 18 U.S.C. § 2. Love also entered a plea of

guilty   to,   and   was    convicted    of,     possession   of   firearms   in

furtherance of a drug trafficking crime in violation of 18 U.S.C.

§ 924(c)(1). On March 15, 2019 the Court sentenced Love to 108

months of imprisonment as to the importation charge and 60 months

imprisonment,     as   to     the     firearms     charge,    to    be   served

consecutively, and a term of 5 years supervised release. Love is

                                        1
     Case 3:18-cr-00050-DCB-LGI Document 74 Filed 01/21/21 Page 2 of 7



currently incarcerated at FCI Yazoo City Low                     in Yazoo City,

Mississippi. As of December 22, 2020, Love has served approximately

18% of his sentence. [ECF No. 66].

     Love moves for Compassionate Release pursuant to 18 U.S.C.

§3582(c)(1)(A)(i). Love claims that his medical history puts him

at a high risk of contracting COVID-19.

                                Discussion

  Title 18 U.S.C. § 3582(c)(1)(A) authorizes a district court to

grant such a release/reduction upon motion by the Director of the

Bureau of Prisons or upon motion of the defendant “after the

defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 (thirty) days from the

receipt   of   such   a   request   by       the   warden   of   the   defendant’s

facility, whichever is earlier.” Defendant specifically seeks a

reduction of his sentence under Section 3582(c)(1)(A)(i), which

permits the sentencing court to grant a motion where “extraordinary

and compelling reasons warrant such a reduction.”

  Exhaustion

  Love and the United States agree that Love has fulfilled the

requirement of 18 U.S.C. §3582(a)(1)(A) because he has exhausted

his administrative remedies.


                                         2
    Case 3:18-cr-00050-DCB-LGI Document 74 Filed 01/21/21 Page 3 of 7



  Claim of “extraordinary and compelling reasons”

  The   United    States   Sentencing    Commission      has   established

guidelines to determine what constitutes an extraordinary and

compelling reason for compassionate release. Extraordinary and

compelling reasons for compassionate release exist where:

    (A) Medical Condition of the Defendant.
          (i) The defendant is suffering from a terminal illness
          (i.e., a serious and advanced illness with an end of
          life trajectory). A specific prognosis of life
          expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include
          metastatic solid-tumor cancer, amyotrophic lateral
          sclerosis (ALS), end-stage organ disease, and advanced
          dementia.
          (ii) The defendant is—
                 (I) suffering from a serious physical or medical
                 condition,
                 (II) suffering from a         serious     functional   or
                 cognitive impairment, or
                 (III) experiencing deteriorating physical or mental
                 health because of the aging process, that
                 substantially diminishes the ability of the
                 defendant   to   provide   self-care   within   the
                 environment of a correctional facility and from
                 which he or she is not expected to recover.
    (B) Age of the Defendant. – The defendant (i) is at least 65
    years old; (ii) is experiencing a serious deterioration in
    physical or mental health because of the aging process; and
    (iii) has served at least 10 years or 75 percent of his or
    her term of imprisonment, whichever is less.
    (C) Family Circumstances.
          (i) The death or incapacitation of the caregiver of the
          defendant's minor child or minor children.



                                   3
       Case 3:18-cr-00050-DCB-LGI Document 74 Filed 01/21/21 Page 4 of 7



               (ii) The incapacitation of the defendant's spouse or
               registered partner when the defendant would be the only
               available caregiver for the spouse or registered
               partner.
       (D) Other Reasons. – As determined by the Director of the
       Bureau of Prisons, there exists in the defendant's case an
       extraordinary and compelling reason other than, or in
       combination with, the reasons described in subdivisions (A)
       through (C).
U.S.S.G. 1B1.13, Application Note 1.
     Defendant seeks Compassionate Release based on his current

medical conditions. Love is a 39-year-old black male who suffers

from hypertension and obesity with a Body Mass Index (“BMI”) ≥

27kg/m.     [63-1      at   5,7-8,   10].       Love   is   currently    taking   one

Hydrochlorothiazide 25 MG tablet per day for his hypertension. Id.

at    10,   14.       The   comments   to       the    Guidelines      describe   the

circumstances in which a medical condition might be sufficiently

serious to warrant release. Id. § 1B1.13 cmt. n.1(A). “That is

limited to two circumstances: where the defendant has either a

terminal illness or a condition that substantially diminished the

ability of the defendant to provide self-care.” United States v.

Thompson, No. 20-40381, 2021 WL 37493, at *2 (5th Cir. Jan. 5,

2021) (internal citation omitted). Love does not assert that his

ability to care for himself has diminished. To the contrary, his

hypertension is managed effectively by medication.

     Current    CDC    publications    indicate        people   with    hypertension

and/or are overweight (BMI > 25 kg/m2, but <30 kg/m2) might be at


                                            4
      Case 3:18-cr-00050-DCB-LGI Document 74 Filed 01/21/21 Page 5 of 7



an increased risk for Covid-19.1 While both medical conditions

might put Love at an increased risk for contracting a severe case,

it is uncertain that he is at a significantly higher risk than is

the general inmate population. In fact, nearly half of the adult

male population in the United States suffers from hypertension.2

The   Fifth    Circuit    has    held       that   hypertension    is     not    an

“extraordinary and compelling reason” for Compassionate Release.3

Love’s medical conditions are not sufficient to warrant an early

release.

    Even if “extraordinary and compelling reasons” for early release

did   exist,   the   Guidelines’     policy        statements   provide    for    a

reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18

U.S.C. §3142(g).” U.S.S.G. §1B1.13(2). Love disputes his potential


1 CENTERS FOR DISEASE CONTROL AND PREVENTION, People with Certain Medical
Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Jan. 14, 2021).
2 DEP'T OF HEALTH AND HUM. SERVS., CTRS. FOR DISEASE CONTROL AND PREVENTION,

NAT'L CTR. FOR HEALTH STATS., NCHS DATA BRIEF NO. 364, HYPERTENSION
PREVALENCE AMONG ADULTS AGED 18 AND OVER: UNITED STATES, 2017–2018, at 1
(Apr. 2020), https://www.cdc.gov/nchs/data/databriefs/db364-h.pdf.
3 United States v. Thompson, No. 20-40381, 2021 WL 37493, at *2 (5th Cir. Jan.

5, 2021); United States v. Gowdy, No. 20-60800, 2020 WL 7702579, at *2 (5th
Cir. Dec. 28, 2020) (medicinally controlled hypertension is not an extraordinary
and compelling reason for compassionate release); United States v. Stark, 831
F. App'x 129, 130 (5th Cir. 2020)(The Fifth Circuit affirmed the district
court’s finding that defendant’s obesity, hyperlipidemia, and family history of
heart disease, high blood pressure, and stroke did not put defendant at a
heightened risk of exposure to the virus.); United States v. Ferrell, No.
116CR00259TWPMJD1, 2020 WL 3871210, at *5 (S.D. Ind. July 8, 2020) (Stating
that although CDC has stated that hypertension has been associated with
increased illness severity and adverse outcomes, “association is not necessarily
causation, and the CDC has not yet identified hypertension (no matter how mild,
and no matter how well-controlled) in its general list of conditions that put
people at risk for severe COVID-19 symptoms.”).

                                        5
     Case 3:18-cr-00050-DCB-LGI Document 74 Filed 01/21/21 Page 6 of 7



danger to society, claiming that during his incarceration he has

taken nine education courses and he has not had disciplinary

issues. [ECF No. 70] at 5.

  In opposition, the Government posits that Compassionate Release

is unjustified and is opposed, arguing that Love is a danger to

the public good based upon the basis of this inmate’s original

mandatory    sentence.    [ECF   No.   66]   at   14.   In   addition   to   the

importation of controlled substances, nine firearms were seized in

furtherance of the crime. [ECF No. 66] at 14. The Court finds that

Compassionate Release does not apply to those who present a danger

of recidivism or harm to the community. 18 U.S.C. § 3553(a)(2)(c).

Furthermore, Love’s release plan indicates that he will seek

employment as a commercial truck driver, a job that requires travel

across state lines and contact with a wide variety of people. [ECF

No. 63-11]. The Court does not find that as a released inmate he

would be less exposed to Covid-19. Lastly, his release date is

approximately nine years hence and, thus, not imminent. For all

reasons stated, the Defendant’s Motion for Compassionate Release

is DENIED.




  Accordingly,

     IT     IS   HEREBY    ORDERED      that      Defendant’s    Motion      for

Compassionate Release [ECF No. 63] is DENIED.

                                       6
Case 3:18-cr-00050-DCB-LGI Document 74 Filed 01/21/21 Page 7 of 7



SO ORDERED, this the 21st day of January, 2021.

                                      /s/_David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                               7
